Exhibit 5
1               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
2                         EASTERN DIVISION
3     - - - - - - - - - - - - - - - - - -x
     MOTOROLA SOLUTIONS, INC., and
4    MOTOROLA SOLUTIONS MALAYSIA SDN.    :
     BHD.,
5                                        :
              Plaintiffs,
6                                        :          Civil Action
        v.
7                                        :          No.
     HYTERA COMMUNICATIONS CORPORATION
8    LTD., HYTERA AMERICA, INC, and      :          1:17-cv-01973
     HYTERA COMMUNICATIONS AMERICA
9    (WEST), INC.,                       :
10               Defendants.                    :
11    - - - - - - - - - - - - - - - - - -x
12
13        CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
14
15                     Videotaped Deposition of
16                            KWAI SIN LOKANG
17                               Hong Kong
                            Monday, May 13, 2019
18                               9:24 a.m.
19
20
21
22    Job No.:     242839
23    Pages:     1 - 265
24    Reported By:     M. Allred, RPR, CSR(A)




                                                                    1
13:3 - 13:10
13:3 Q All right. Let's talk about your
13:4 background. Where did you go to school?
13:5 A I went to college in Kuala Lumpur in
13:6 Malaysia.
13:7 Q What was the name of the school?
13:8 A University of Malaysia.
13:9 Q And what year did you graduate?
13:10 A 1992.

13:11 - 13:13
13:11 Q And you received a bachelor's in electrical
13:12 engineering?
13:13 A That's right.

13:21 - 14:2
13:21 Q And when you graduated from the University
13:22 of Malaysia, was your first employer Motorola?
13:23 A Yes.
13:24 Q And Motorola has been your only employer
14:1 throughout your entire career; right?
14:2 A Yes.

14:10 - 14:18
14:10 Q And throughout your career with Motorola,
14:11 have you always been based in Penang?
14:12 A Yes.
14:13 Q Okay. And you were hired as a software
14:14 engineer for -- what program were you working on?
14:15 A Back then it was LMR program, land mobile
14:16 radio.
14:17 Q LMR?
14:18 A Yeah.

21:5 - 21:7
21:5 Q Okay. Do you recall approximately what
21:6 year you started working on DMR?
21:7 A Around 2003 we started. Yeah.

21:9 - 21:12
21:9 What was your responsibility with respect
21:10 to DMR products, at least at the beginning, in
21:11 2003?
21:12 A I was the lead for Penang team. Yeah.

29:2 - 29:9
29:2 Q And early 2007, is that when MOTOTRBO
29:3 launched?
29:4 A Yeah, that's when.
29:5 Q And what happened in early 2007?
29:6 A We shipped the product and, yeah, and we
29:7 continued to work on the next thing. Yeah. I

                                                          2
29:8 can't remember what was -- probably like after that
29:9 we have another release coming up, right, so...

29:21 - 30:3
29:21 Q Okay. And how did your team change between
29:22 2007 and 2009?
29:23 A I can't remember exactly. I have -- I
29:24 think at some point, you know, Sam was moved to
30:1 another team. Yeah. And then YT -- Chun Yee was
30:2 there with me. YT I think also changed a little
30:3 bit. And, yeah, that's what I remember.

55:9 - 55:17
55:9 (LOKANG Deposition Exhibit 3 marked for
55:10 identification and attached to the transcript.)
55:11 Q Exhibit 3 is a December 18, 2007, email
55:12 from yourself to Dave Wiatrowski, John Belmonte,
55:13 and Ted Hutson, subject: "Org and architecture
55:14 team structure." Bates stamped Moto-1973-00579103
55:15 to 108.
55:16 You sent this email; correct?
55:17 A Yes.

56:21 - 57:2
56:21 Q Okay. So let's look at the first
56:22 attachment which is called "Penang Software Org
56:23 Chart, December 10th 2007." So as of December of
56:24 2007, you were the head of Matrix Penang software;
57:1 right?
57:2 A Yes.

57:9 - 57:21
57:9 Q Directly below your box there's a box that
57:10 says "platform & GCP." Do you see that?
57:11 A Yes.
57:12 Q What is platform and GCP?
57:13 A Platform is actually kind of similar to the
57:14 low level. We just call that "platform."
57:15 Q And the first person listed there is YT Kok
57:16 as section manager of platform and GCP coordination
57:17 manager; right?
57:18 A Yes.
57:19 Q And this is showing that YT reported
57:20 directly to you; right?
57:21 A Yes. Since, yeah.

59:7 - 60:13
59:7 Q Okay. Let's look at the next page of
59:8 Exhibit 3. This is page ending in 105, and it has
59:9 YT Kok listed. Do you see his name?
59:10 A Yes.
59:11 Q And it says that his role and
59:12 responsibility was platform and GCP manager,
59:13 feature manager, Vox, enhanced privacy, and

                                                            3
59:14 architecture coordination; right?
59:15 A Yes.
59:16 Q What is Vox?
59:17 A Vox is voice operated transmit.
59:18 Q Okay. What is enhanced privacy?
59:19 A It's a way of how we do a call in the
59:20 privacy mode.
59:21 Q And what is privacy mode?
59:22 A It's -- we don't want anybody to listen to
59:23 the -- you know, like, any calls unless you have
59:24 matched the qualifications.
60:1 Q And what is architecture coordination?
60:2 A In -- I can't recall. That was some time
60:3 back. We have to -- yeah, I guess this part is
60:4 something that I cannot recall right now looking at
60:5 this.
60:6 Q Okay. Did you put this together though?
60:7 A Yeah.
60:8 Q Okay.
60:9 A I believe so.
60:10 Q And are these three features that YT Kok
60:11 was responsible for as of December of 2007?
60:12 A I can't recall, but that's what the slide
60:13 is saying.

60:14 - 60:19
60:14 Q Okay. And who is listed above YT Kok?
60:15 A Phaik Ee Ooi.
60:16 Q Okay. And it has her responsibilities
60:17 listed as HAL/platform task lead, feature manager,
60:18 Scan. Do you see that?
60:19 A Yes.

61:14 - 62:6
61:14 (LOKANG Deposition Exhibit 4 marked for
61:15 identification and attached to the transcript.)
61:16 Q Okay. Here is Exhibit 4. Exhibit 4 is a
61:17 June 17th, 2008, email from you to a bunch of your
61:18 colleagues at Motorola. Subject: "Org Charts For
61:19 Penang, Schaumberg, and CDC." Bates stamped
61:20 Moto-1973-0637102 through 820.
61:21 You sent this email; correct?
61:22 A Yes.
61:23 Q Okay. And in your email, you write:
61:24 "Please do not reforward/redistribute."
62:1 Do you see that?
62:2 A Yes.
62:3 Q "If someone wants it, ask them to get it
62:4 from me."
62:5 Right?
62:6 A Yes.

62:7 - 62:9
62:7 Q Why?

                                                           4
62:8 A Let me go through some of this content.
62:9 Let me go through the content of this.

62:10 - 62:15
62:10 This has information that I can't recall
62:11 now looking at this content. This -- this has a
62:12 lot of the information that will be required to be
62:13 known by certain people in the -- so we don't want
62:14 the information to go to, like, everybody and bog
62:15 them down with this information.

62:16 - 62:23
62:16 Q Okay. If you could please turn to the
62:17 page ending in 808, which is the Penang software
62:18 group organizational management review document.
62:19 A Which page again? 8 --
62:20 Q 808. It says: "Penang software group
62:21 organizational changes, June 5th, 2008."
62:22 Do you see that?
62:23 A Yes.

63:9 - 63:16
63:9 Q So if we look at the page ending in 810,
63:10 the next page, we see you as reporting to
63:11 Michael Song. You were listed as PCR software ops
63:12 manager. Do you see that?
63:13 A Yes.
63:14 Q And you were reporting to Michael Song, the
63:15 director of engineering software; right?
63:16 A Yes.

63:20 - 64:10
63:20 On page 812, we see the title is
63:21 "PCR/Subs/Matrix." Right?
63:22 A Yes.
63:23 Q Subs is subscribers; right?
63:24 A Yes.
64:1 Q And we see here that PE Ooi for
64:2 platform/Matrix is now reporting to Alvin Ong. Do
64:3 you see that?
64:4 A Yes.
64:5 Q Okay. And YT Kok is not listed here;
64:6 right?
64:7 A Yeah, I can't see him here in this slide.
64:8 Q And that's because when YT Kok left, the
64:9 organization changed such that PE reported to
64:10 Alvin Ong; correct?

64:11 - 64:19
64:11 A I don't remember the reason. And, you
64:12 know, I -- I don't remember this was the case
64:13 of the -- you know, Alvin is, you know, having
64:14 a problem or -- sorry, I can't recall that at this
64:15 moment looking at this.

                                                           5
64:16 Q Okay. I actually have a document that
64:17 might help.
64:18 (LOKANG Deposition Exhibit 5 marked for
64:19 identification and attached to the transcript.)

64:20 - 65:8
64:20 Q Exhibit 5 is a July 3rd email from yourself
64:21 to a bunch of your colleagues at Motorola. The
64:22 subject is "Organization announcement - Penang PCR
64:23 Software Engineering." Bates stamped
64:24 Moto-1973-11110673 to 76.
65:1 You sent this email; correct?
65:2 A Yes.
65:3 Q Okay. And you were announcing
65:4 organizational structures -- organizational changes
65:5 in your group; correct?
65:6 A Yes.
65:7 Q Okay. And also, can you pick up, please,
65:8 Exhibit 3 as well. I just want to match this all

65:9 - 66:8
65:9 up. So if you look at Exhibit 3, and on the third
65:10 page, the page ending in 105 of Exhibit 3 --
65:11 A Mm-hm.
65:12 Q -- where we have YT Kok's responsibilities:
65:13 "Vox, enhanced privacy, and architecture
65:14 coordination." Right?
65:15 A Yes.
65:16 Q Okay. So now in Exhibit 5 on your
65:17 July 3rd, 2008, email, Items 2 through 4 transition
65:18 responsibility from YT Kok to others. And
65:19 Number 2, it says: "Vox feature manager role has
65:20 transitioned from YT Kok to Alvin Ong."
65:21 Right?
65:22 A Yeah. That's what the email says.
65:23 Q And then Number 3 says: "Enhance privacy
65:24 feature manager role has transitioned from YT Kok
66:1 to Tan Chun Yee."
66:2 Right?
66:3 A Yes.
66:4 Q And then in Number 4: "Matrix overall GCP
66:5 coordination role has been transitioned from YT Kok
66:6 to Alvin Ong."
66:7 Right?
66:8 A Yes.

66:9 - 66:18
66:9 Q And then if you look back at Exhibit 3, you
66:10 see that PE was reporting -- and you look at the
66:11 prior page, page ending in 104, we see that PE was
66:12 reporting to YT Kok; right?
66:13 A Yes.
66:14 Q And then if we look at Number 1 in
66:15 Exhibit 5, we see: "Matrix FERP subscriber owner

                                                            6
66:16 is being transitioned from me to Alvin Ong and
66:17 PE Ooi."
66:18 Right?

67:1 - 67:1
67:1 A Yes.

67:2 - 67:2
67:2 Q Okay. So now, if we go back to Exhibit 4,

67:3 - 67:14
67:3 and we're on page ending in 812, we see
67:4 commensurate with the organizational changes
67:5 reflected in Exhibit 5 that PE is reporting to
67:6 Alvin Ong, who has taken over most of YT Kok's
67:7 role; correct?
67:8 A Yeah, it seems to indicate that from the
67:9 email here and the chart here.
67:10 Q And so why is it that in this time period
67:11 you were reassigning YT Kok's role?
67:12 A I can't remember that. He could have --
67:13 yeah. I can't remember. He could have left by
67:14 that time.

235:12 - 236:6
235:12 Are you aware of whether Motorola tracks
235:13 its former employees who have gone to Hytera?
235:14 A I'm not aware of that.
235:15 Q You never discussed this with people at
235:16 Motorola?
235:17 A I can't recall whether we had any
235:18 discussions, right, so I don't -- based on my
235:19 recollection, I don't think I had any discussion.
235:20 Q Okay. But it's possible you might have?
235:21 A I can't say. But we -- you know, I don't
235:22 have my -- I don't remember that I was involved in
235:23 any discussion.
235:24 (LOKANG Deposition Exhibit 44 marked for
236:1 identification and attached to the transcript.)
236:2 Q Exhibit 44 is a September 14, 2010, email
236:3 between Ted Kozlowski and Dale Rublaitus. Subject:
236:4 "Information for Indira." Bates stamped
236:5 Moto-1973-23180976.
236:6 Do you know who Indira is?

236:11 - 238:1
236:11 A Oh, Indira. No.
236:12 Q Okay. Let's look at Dale's email. And you
236:13 were saying Dale was the head of hardware in
236:14 Schaumberg; right?
236:15 A Yes.
236:16 Q Okay. So Dale writes to Ted Kozlowski:
236:17 "Ted, one item I forgot about was the list
236:18 of people who worked in Penang and when they left

                                                            7
236:19 Motorola for HYT. I think the key ones were GS Kok
236:20 and Sam Chia, but don't know when they left
236:21 Motorola. Can you get that information from the HR
236:22 person there, and also find out from PB or Lokang
236:23 if there are any others that went there?"
236:24 Right?
237:1 A Mm-hm. Yeah, I see that questions.
237:2 Q And Lokang, that's a reference to you;
237:3 right?
237:4 A Yes.
237:5 Q And "PB" would be PB Teo?
237:6 A Yeah.
237:7 Q And then -- and PB Teo was GS Kok's boss at
237:8 Motorola; correct?
237:9 A Back then, yeah, if I recall it right.
237:10 Q Okay. And you were, at least according to
237:11 the HR forms, Sam Chia's supervisor when he left;
237:12 right?
237:13 A Based on that, it says so, but I really
237:14 question why my name was still there because I knew
237:15 that he transferred to another team, which I didn't
237:16 do anything at all. So I didn't know why, but I
237:17 can't recall anything.
237:18 Q Okay. And then Dale writes:
237:19 "Also, I believe Penang tracks their patent
237:20 submissions and Indira would like to know if any of
237:21 them (e.g. Sam) were on our patent submissions.
237:22 I'm also going to ping Dave Wiatrowski on this
237:23 one."
237:24 Do you see that?
238:1 A Yes.

238:2 - 238:7
238:2 Q Did Penang track the former employees'
238:3 patent submissions, to your knowledge?
238:4 A We have in the system, you know. That's
238:5 why I remember. We have a system that you can
238:6 query. That's what I believe we can do. But we
238:7 don't purposely go, like, look at it; right?

238:13 - 238:15
238:13 Q Did you know that Motorola Penang was
238:14 tracking the patent submissions of people like GS
238:15 and Sam after they had left Motorola?

238:18 - 239:3
238:18 A Yeah, I don't think so based on what I
238:19 know.
238:20 Q Okay. So you're not aware of Motorola
238:21 Penang doing that?
238:22 A No.
238:23 Q Okay. Ted writes back: "I asked Harry
238:24 about this before."
239:1 Do you think that's a reference to

                                                             8
239:2 Hari Narayanan?
239:3 A Hard to tell here.

239:10 - 239:23
239:10 Q Okay. And then he says: "I cannot
239:11 remember if he sent me an email on the people. I
239:12 will ask again."
239:13 Right?
239:14 A Mm-hm.
239:15 Q Did you have a conversation with
239:16 Ted Kozlowski in September of 2010 about Motorola
239:17 employees who left for Hytera?
239:18 A I don't remember. I'm not aware of any
239:19 discussion.
239:20 Q Okay. Do you remember any conversation
239:21 with Ted Kozlowski, or anyone else at Motorola, for
239:22 that matter, about employees who left for Hytera?
239:23 A No. I don't know.

239:24 - 240:14
239:24 Q Sitting here today, who do you know left
240:1 Motorola for Hytera?
240:2 A Basically GS, YT, Sam.
240:3 Q That's it?
240:4 A Yeah. That's what I can recall right now.
240:5 Q Do you know where PE went?
240:6 A PE was -- well, she told me when she left,
240:7 she told me she went back to KL for work, which was
240:8 her hometown. So I don't know where PE is right
240:9 now.
240:10 Q Do you --
240:11 A I -- yeah.
240:12 Q Have you heard about anyone else who left
240:13 Motorola for Hytera?
240:14 A No. Not that I can recall.

240:15 - 240:24
240:15 (LOKANG Deposition Exhibit 45 marked for
240:16 identification and attached to the transcript.)
240:17 Q Exhibit 45 is a December 18 to 19, 2013,
240:18 email chain. The last email is from Dr. Narayanan
240:19 to several people at Motorola. You are the last
240:20 one on the recipients list. The subject is "Please
240:21 help to verify the new features by HYT." And it's
240:22 Bates stamped Moto-1973-06457892 to 93.
240:23 You received this email; correct?
240:24 A Yes.

241:1 - 243:22
241:1 Q Okay. The first email in the chain is on
241:2 the second page. It's an email from Ivan Chung,
241:3 and he reports with high importance: "This
241:4 afternoon I met a customer who told me that HYT
241:5 digital radio (any model) got some new features."

                                                             9
241:6 And then he lists eight features; right?
241:7 A Yes.
241:8 Q And the first one is "dynamic switch of the
241:9 time slot with the same frequency"; right?
241:10 A Yes.
241:11 Q And then at the end he asks whether it's
241:12 possible for other Motorolans to help find out if
241:13 what Hytera has told customers is true or not,
241:14 right, to verify the new features claimed by
241:15 Hytera?
241:16 A Yes.
241:17 Q Okay. If we look on the bottom of the
241:18 first page, Lukman Iqbal Hussain forwards the email
241:19 to LipHong Lim. Do you see that?
241:20 A Mm-hm.
241:21 Q Yes?
241:22 A That's the first one, yeah --
241:23 Q Okay.
241:24 A -- Lukman to LipHong. Okay.
242:1 Q And asks: "Does your patent address/do the
242:2 below #1."
242:3 Right?
242:4 A Yes.
242:5 Q Okay. And then below Number 1 was "dynamic
242:6 switch of the time slot with the same frequency."
242:7 Right?
242:8 A Yes.
242:9 Q Okay. LipHong Lim forwards the email to
242:10 Hun Weng Khoo, Kin Wei Wong, and CY Tan, importance
242:11 high, asking "Is this our patent?" Right?
242:12 A Okay. Yeah, I saw that.
242:13 Q And then Hun Weng Khoo responds. Do you
242:14 see that?
242:15 A Yes.
242:16 Q And he says: "It should be similar to our
242:17 patent. Sam was asked to do the POC when he was
242:18 with Motorola. He should be aware of our idea."
242:19 Right?
242:20 A Yeah, I saw that statement from Khoo.
242:21 Q And that Sam is a reference to Sam Chia;
242:22 correct?
242:23 A I believe so.
242:24 Q Okay. And then if we look at LipHong Lim's
243:1 email in response, he writes: "Seems like they are
243:2 taking our patent idea now in HYT radio."
243:3 Right?
243:4 A That's what he said.
243:5 Q Yeah, and he copied you on that email;
243:6 right?
243:7 A Yes.
243:8 Q And Dr. Narayanan responds: "If we're in
243:9 doubt, please escalate this to biz and IP lawyer."
243:10 Right?
243:11 A Yeah.

                                                             10
243:12 Q What happened?
243:13 A I don't know what happened after that.
243:14 Typically we have this -- you know, this Hari is
243:15 addressing to LipHong, right, so I don't know what
243:16 happened after that.
243:17 Q And sitting here today, you're not aware of
243:18 any actions that Motorola took with respect to this
243:19 issue; correct?
243:20 A We leave it to the IP lawyer. I'm not
243:21 aware of this, you know, whether any action has
243:22 been taken.

258:7 - 259:12
258:7 (LOKANG Deposition Exhibit 48 marked for
258:8 identification and attached to the transcript.)
258:9 Q Exhibit 48 is a February 2nd, 2015, email
258:10 from LipHong Lim to several people at Motorola,
258:11 including yourself. The subject is "Hytera 2014
258:12 release notes." Bates stamped Moto-1973-02809488
258:13 through 9531.
258:14 You received this email; correct?
258:15 A Yes.
258:16 Q The first email is from Ivan Bien to
258:17 Don Cornett, LipHong Lim, Praveen Raina,
258:18 Sau Ping Lam, and Andre Lacambra; right?
258:19 A Yes.
258:20 Q And Ivan says: "Attached are the release
258:21 notes from Hytera (Release 6.5 and Release 6.0) for
258:22 your reference."
258:23 Right?
258:24 A Yes.
259:1 Q Do you know how Ivan got the release notes?
259:2 A No. I don't know.
259:3 Q Okay. LipHong Lim takes that email and
259:4 forwards it to yourself and others; correct?
259:5 A Yes.
259:6 Q And he says: "Do not re-forward." Right?
259:7 A Yes.
259:8 Q Why not?
259:9 A I do not know, but we don't want to have
259:10 engineer bogged down by unnecessary information.
259:11 Q Should the release notes not have been
259:12 circulated in the first place?

259:13 - 259:13
259:13 A Let me see what's the content here.

259:14 - 259:18
259:14 It looks to me like they have this feature
259:15 description of what, you know, they have in their
259:16 product release, and it looks like this could be
259:17 something that Hytera released to the public in
259:18 terms of what they offer in their product releases.


                                                             11
259:22 - 259:24
259:22 Q That's your personal interpretation sitting
259:23 here right now looking at this document. Yes?
259:24 A Let me go through more of this documents.

260:1 - 260:3
260:1 I can't tell. This -- this looks something
260:2 new to me.
260:3 Q Okay.

260:4 - 260:7
260:4 A And I won't be able to comment on that.
260:5 Q Okay. That's fine. To your knowledge, did
260:6 Ivan Bien get permission from Hytera before
260:7 circulating this document at Motorola?

260:10 - 260:13
260:10 A I do not know.
260:11 Q Okay. And to your knowledge, did
260:12 LipHong Lim get permission from Hytera before
260:13 circulating this to you and others at Motorola?

260:16 - 261:6
260:16 A I do not know whether they do or -- or they
260:17 did or not.
260:18 Q Okay. Let's look at the first page of the
260:19 attachment ending in 489. This is "Hytera DMR
260:20 conventional series radios release notes,
260:21 Version 6.05, for software release date July 2014."
260:22 Do you see that?
260:23 A Yes.
260:24 Q Okay. And let's look at the next page.
261:1 There's a section called "Copyright Information."
261:2 Do you see that?
261:3 A Yes.
261:4 Q And then there's a "Disclaimer" section.
261:5 Do you see that?
261:6 A Yes.

261:24 - 262:13
261:24 Q Okay. And now let's look at the
262:1 disclaimer. The last sentence of the first
262:2 paragraph reads: "No part of this manual may be
262:3 copied, modified, translated, or distributed in any
262:4 manner without the express written permission of
262:5 us."
262:6 "Us" being Hytera; right?
262:7 A Yes.
262:8 Q Let's look at the second attachment, and
262:9 that one starts on the page ending 508. This
262:10 document is entitled "Hytera DMR Conventional
262:11 Series Release Notes." Version 6.00 for software
262:12 released on March 31st, 2014. Do you see that?
262:13 A March 31st. Yes.

                                                             12
262:18 - 262:23
262:18 Q And we also see the same disclaimer; right?
262:19 "No part of this manual may be copied, modified,
262:20 translated, or distributed in any manner without
262:21 the express written permission of us."
262:22 Being Hytera; right?
262:23 A Yes.




                                                          13
